308 Pa. Super. 295 (1982)
454 A.2d 138
Charlotte STEINER, Appellant,
v.
Joseph LURIE and Quaker Storage Co.
Superior Court of Pennsylvania.
Argued December 8, 1981.
Filed December 30, 1982.
Petition for Allowance of Appeal Denied May 18, 1983.
*296 Irene H. Cotton, Philadelphia, for appellant.
Georgeanne Terrill, Philadelphia, for appellee.
Before SPAETH, MONTGOMERY and LIPEZ, JJ.
PER CURIAM:
Plaintiff has taken this appeal from a judgment entered in favor of defendant Quaker Storage Co., after the court below granted Quaker Storage's motion for compulsory nonsuit. Plaintiff filed this appeal directly from the judgment, rather than filing a motion to remove the nonsuit. An appeal does not lie from the entry of a judgment of nonsuit, but rather from the refusal to take it off, and this rule applies to actions in both law and equity. Panepinto v. Dummy's Delightful Saloonery, 304 Pa. Super. 256, 258, 450 A.2d 668, 669 (1982), rearg. den'd. Accordingly, this appeal must be quashed. Id.
Appeal quashed.